Citation Nr: 0030280	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
a service-connected psychiatric disability, currently 
characterized as posttraumatic stress disorder (PTSD) with 
depression.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
May 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision from the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for PTSD and granted 
service connection and an initial evaluation of 30 percent 
for a psychiatric disability, initially characterized as 
major depression.  A July 1999 rating decision increased the 
initial evaluation to 50 percent and recharacterized the 
psychiatric disability as PTSD with depression.  


FINDINGS OF FACT

1.  The veteran has worked at 22 jobs since service, and he 
has remained at the same pay grade for the last 14 years.  

2.  VA examiners opined that the veteran has occupational and 
social impairment due to social avoidance, irritability, 
reduced frustration tolerance, and impaired initiative, 
reliability, and flexibility.  

3.  The veteran takes medications to treat ongoing suicidal 
ideation, and he experiences dry mouth, sweating, anxiety, 
dyspnea, and difficulty with concentration during frequent 
flashbacks of Vietnam.  


CONCLUSION OF LAW

The criteria are met for an initial 70 rating for a service-
connected psychiatric disability, currently characterized as 
PTSD with depression.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.2, 4.130, Diagnostic Codes 9411, 9413, 
9433, 9434, 9435, 9440 (1999) (effective November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. § 
5103A(a).  The RO obtained the medical records from most of 
the identified health care providers.  The veteran received 
VA examinations, filed lay statements with the RO, and 
declined the opportunity for a hearing.  

The VA has a duty to assist the veteran in obtaining 
additional private medical records because an authorization 
and consent states that a Dr. B. treated the veteran for 
depression in March 1997, and the record does not show that 
the RO requested or obtained Dr. B.'s records.  The Secretary 
shall make reasonable efforts to obtain relevant records 
(including private medical records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b).  

This case may be decided without Dr. B.'s missing records 
because the current evidence is in approximate balance for 
and against an initial rating in excess of 50 percent.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).  The appellant 
prevails if the evidence supports the claim or is in relative 
equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Under the criteria for PTSD, anxiety disorder, dysthymic 
disorder, major depressive disorder, mood disorder, and 
chronic adjustment disorder effective since November 1996, a 
50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411, 9413, 9433, 9434, 9435, and 9440 (1999).  

An initial rating of 70 percent is warranted because the 
medical evidence shows occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  In April 1999 and 
June 1999, the veteran reported having 22 jobs since he left 
the military.  He reported that he had worked at the same pay 
grade during 14 years with a government entity because 
anxiety and PTSD symptoms prevented advancement.  He 
frequently called in sick and felt that his work productivity 
was very low.  In September 1997, the veteran's social worker 
stated that the veteran tended to succumb easily to 
exhaustion and illness due to chronic depression.  The June 
1997 VA examiner opined that the veteran had work problems 
due to irritability and impaired initiative, reliability, and 
flexibility.  In April 1999 and June 1999, the veteran 
reported frequent nightmares about Vietnam that caused him to 
awaken about four times at night.  

An initial rating of 70 percent is warranted because the 
medical evidence shows symptoms of suicidal ideation.  The 
June 1999 VA examiner noted that the veteran had an ongoing 
problem with suicidal ideation, for which he took 
medications.  On one occasion, the veteran had even placed a 
gun in his mouth with the intention of ending his life.  He 
frequently thought about dying by hooking a hose to the 
exhaust of his car.  

An initial 70 percent rating is warranted because the medical 
evidence shows symptoms of speech intermittently illogical, 
obscure, or irrelevant.  As the June 1999 VA examination 
progressed, the veteran lost track of the conversation, and 
he described the same events over and over.  

An initial 70 percent rating is warranted because the medical 
evidence shows symptoms of near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  The March 1999 examiner noted 
that the veteran experienced dry mouth, sweating, anxiety, 
and dyspnea when he recalled drawing enemy fire in Vietnam.  
He experienced frequent flashbacks.  He had a tendency to 
catastrophize his anxiety about the future.  In April 1999, 
the veteran reported daily panic attacks that made his chest 
tighten and made it difficult to think or concentrate.  He 
became easily agitated.  In July 1997 and June 1999, the 
veteran had an exaggerated startle response, and he was 
hypervigilant.  He responded poorly to unexpected events, and 
he had difficulty sitting in closed places where escape was 
not possible.  At the June 1999 VA examination, the veteran 
was extremely anxious, and his mood was dysphoric.  His 
affect was one of anxiety and mild depression.  

An initial 70 percent evaluation is warranted because the 
medical evidence shows symptoms of difficulty in adapting to 
stressful circumstances (including work or a work like 
setting).  The veteran told the April 1999 VA examiner that 
he used a particular set of stairs at work in order to 
minimize contact with people and to avoid stressful 
situations.  The June 1999 VA examiner noted that the veteran 
had reduced frustration tolerance and would often lose his 
temper and start throwing tools.  On one occasion, he broke a 
door while kicking it.  He left a traffic controller job 
because he was unable to handle the stress.  In April 1999, 
the veteran visibly shook during the VA examination, and he 
reported becoming tearful easily.  

An initial 70 percent evaluation is warranted because the 
medical evidence shows symptoms of an inability to establish 
and maintain effective relationships.  The June 1999 VA 
examiner noted that the veteran was quite socially avoidant.  
He ate lunch in his car to avoid contact with coworkers, and 
he avoided office parties.  He told the April 1999 VA 
examiner that he used a certain set of stairs at work to 
avoid contact with people and stressful situations.  In 
September 1997, his social worker opined that the veteran's 
tendency to alienate himself from others increased his 
relationship difficulties.  

A 100 percent evaluation is not warranted because the 
veteran's psychiatric symptoms do not manifest as total 
occupational and social impairment; gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  
Instead, the veteran denied impaired impulse control in April 
1999, and he presented at the June 1999 VA examination in a 
reasonable social fashion and demonstrated no unusual 
behaviors or mannerisms.  He was oriented at the April 1999 
and June 1999 VA examinations.  He was neatly dressed and 
well groomed at his March 1999 therapy session and at the 
July 1997, April 1999, and June 1999 VA examinations, and 
hygiene was not a problem.  

An initial 70 percent evaluation will be assigned for the 
veteran's service-connected psychiatric disability, currently 
characterized as PTSD with depression.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

Extraschedular considerations do not apply in this case 
because exceptional circumstances have not been demonstrated.  
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 
38 C.F.R. § 3.321(b)(1999).  The evidence does not show that 
the service-connected disability markedly interferes with 
employment or causes frequent hospitalizations.  Although the 
veteran went through 22 jobs since service, he eventually 
worked as a welder for three years and then for a government 
entity for 14 years.  In April 1999, the veteran confirmed 
that he receives psychiatric care only on an outpatient 
basis.  


ORDER

Entitlement to an initial 70 percent evaluation is granted, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals


 

